    Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 1 of 8 PageID# 406



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division



UNITED STATES OF AMERICA,                      )
                                               )      No. 1:19-cr-59
        v.                                     )
                                               )      Hon. Liam O’Grady
DANIEL EVERETTE HALE,                          )
                                               )      Motion Hr’g: Oct. 18, 2019
Defendant.                                     )


    MOTION TO DISMISS FOR SELECTIVE AND VINDICTIVE PROSECUTION

        Defendant Daniel Everette Hale moves this Court under Federal Rule of

Criminal Procedure 12(b)(3)(A)(iv) to dismiss his indictment because it is a selective

and vindictive prosecution that would punish him for constitutionally protected

political speech and conduct. 1 In the alternative, Mr. Hale requests this Court order

discovery from the government on:

    •   the reasons for its prosecutorial decisions, including whether it initially
        decided not to prosecute, and the reasons for deciding to prosecute this case
        almost five years after the events complained of, and

    •   instances where government employees leaked information similar to that at
        issue in this case but were not prosecuted.

        The government waited almost five years to bring this case. On October 15,

2015, according to press reports, the reporter Jeremy Scahill and the online news

site the Intercept published a series of articles criticizing the government’s Drone



1 Superseding Indictment, Dkt. No. 12, May 9, 2019. This motion incorporates the
facts and procedural history as outlined in Mr. Hale’s Motion to Dismiss on First
Amendment and Due Process grounds (Dkt. No. 53).
     Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 2 of 8 PageID# 407



Program based on the information at issue in this case. 2          It appears that the

government came to suspect Mr. Hale in the distribution of this information around

August 2014, when it obtained and executed a search warrant. The government did

not obtain its initial indictment in this case until March 7, 2019. 3

    I.   The Law of Selective and Vindictive Prosecutions

         Federal Rule of Criminal Procedure 12(b)(3)(A)(iv) requires that a defendant

raise the defenses of selective and vindictive prosecution at the motion to dismiss

stage or risk waiver of those defenses. The defenses do not go to the merits of the

case, but rather argue that the government has instituted the prosecution for

constitutionally impermissible reasons. 4

         In the case of selective prosecutions the question is whether the government

has violated the equal protection component of the Fifth Amendment’s Due Process

Clause by basing its prosecutorial decision on “‘an unjustifiable standard such as

race, religion, or other arbitrary classification . . . .’” 5 A defendant must demonstrate




2See, e.g., Rachel Weiner, “Former Intelligence Analyst Charged with Leaking
Drone Details to News Outlet,” The Washington Post, May 9, 2019, available at
https://beta.washingtonpost.com/local/public-safety/former-intelligence-analyst-
charged-with-leaking-drone-details-to-news-outlet/2019/05/09/19eeb9e2-7258-11e9-
8be0-ca575670e91c_story.html.
3   Dkt. No. 1.
4 United States v. Armstrong, 517 U.S. 456, 464 (1996) (“A selective-prosecution
claim is not a defense on the merits to the criminal charges itself, but an
independent assertion that the prosecutor has brought the charge for reasons
forbidden by the Constitution.”).
5   Id. (quoting Oyler v. Boles 368 U.S. 448, 456 (1962)).

                                                2
     Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 3 of 8 PageID# 408



that the “‘federal prosecutorial policy’” had a discriminatory effect, and that it was

motivated by a “‘discriminatory purpose.’” 6 The standard is a demanding one because

the government is entitled to a presumption that its prosecution does not violate

equal protection. 7 However, if a defendant can meet the “threshold [of] a credible

showing of different treatment of similarly situations persons,” the defendant is

entitled to discovery on the issue. 8

          On the other hand, vindictive prosecution is an otherwise valid prosecution

that punishes a defendant for exercising a constitutionally protected right and thus

chills the exercise of that right. This also violates the Fifth Amendment’s Due Process

Clause. 9 To establish that a prosecution is vindictive, the defendant must show

through objective evidence that: (1) “the prosecutor acted with genuine animus

toward the defendant;” 10 and (2) “the defendant would not have been prosecuted but

for that animus.” 11 It is not necessary that the prosecutor of the case be the one with




6Armstrong, 517 U.S. at 465 (quoting United States v. Chemical Foundation, Inc.,
272 U.S. 1, 14-15 (1926)).
7   Id.
8   Id. at 470.
9 See North Carolina v. Pearce, 395 U.S. 711, 725 (1969) (“[T]he fear of such
vindictiveness may unconstitutionally deter a defendant’s exercise of the right . . .
.”); see also United States v. Wilson, 120 F.Supp. 550, 554-55 (E.D.N.C. 2000)
(collecting cases).
10 United States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001); see also United States
v. Cooper, 617 Fed. Appx. 249, 250-51 (4th Cir., June 29, 2015) (unpublished).
11   Wilson, 262 F.3d at 314.

                                              3
     Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 4 of 8 PageID# 409



the genuine animus towards the defendant. It is sufficient if the defendant can show

that the prosecutor was “prevailed upon to bring the charges by another with animus

such that the prosecutor could be considered a ‘stalking horse’ . . . .” 12

           If a defendant cannot show “an improper motive with direct evidence, he or she

may still present evidence of circumstances from which an improper vindictive motive

may be presumed.” 13 This requires a showing that the circumstances “‘pose a realistic

likelihood of vindictiveness.’” 14    Upon such a showing, the burden shifts to the

government to justify its conduct. 15       The standard for ordering discovery on a

vindictive prosecution claim is the same as for a selective prosecution claim. 16

II.        Argument

           The Court should dismiss the Indictment because it is the product of both a

selective and a vindictive prosecution. The government is prosecuting Mr. Hale for

what is, as the government alleges, political speech and conduct, namely, that Mr.

Hale allegedly supplied information to an American reporter that led to a series of




12See Wilson, 120 F.Supp.2d at 555; United States v. Sanders, 211 F.3d 711, 717 (2d
Cir. 2000); United States v. Aviv, 923 F.Supp. 35, 36 (S.D.N.Y. 1996) (collecting
cases).
13   Wilson, 262 F.3d at 314.
14   Id. (quoting Blackledge v. Perry, 407 U.S. 21, 27 (1974)).
15   Id.
16Id. at 314-15; see also Sanders, 211 F.3d at 717 (holding that the discovery
standard is the same for selective and vindictive prosecution claims).

                                                 4
     Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 5 of 8 PageID# 410



articles criticizing the United States military’s claims about the effectiveness of its

controversial drone program.

                 A. This case should be dismissed for selective prosecution

        This prosecution is selective because it appears that the government has

chosen not to prosecute similarly situated individuals who have provided similar

information to the press that resulted in positive coverage of the drone program. The

government is using this selective prosecution to chill criticism of its drone program

while simultaneously allowing the dissemination of information that leads to praise

of the same program. The selective nature of this prosecution implicates core First

Amendment principles involving the People’s right to criticize the government and

petition the government for a redress of grievances. Clearly, the People’s right to

exercise either of those fundamental rights is hindered if the government hides

information that would serve as the basis for or subject of that speech or grievance.

        The government regularly and publicly praises the efficacy of its drone

program in the press and in public speaking engagements. 17 The impression it gives

is that the drone program is a highly effective program, even though it occasionally




17See, e.g., Tr. of Remarks by John O. Brennan, “The Ethics and Efficacy of the
President’s Counterterrorism Strategy,” The Wilson Center, April 30, 2012,
available at https://www.wilsoncenter.org/event/the-efficacy-and-ethics-us-
counterterrorism-strategy; Greg Jaffe, “The Watchers: Airmen who Surveil the
Islamic State Never got to Look Away,” The Wash. Post, July 6, 2017, available at
https://www.washingtonpost.com/world/national-security/the-watchers-airmen-who-
surveil-the-islamic-state-never-get-to-look-away/2017/07/06/d80c37de-585f-11e7-
ba90-f5875b7d1876_story.html; S.L Fuller, “A Day in the Life of a U.S. Air Force
Drone Pilot,” Avionics Int’l, March 16, 2017, available at
https://www.aviationtoday.com/2017/03/16/day-life-us-air-force-drone-pilot/.
                                              5
     Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 6 of 8 PageID# 411



makes mistakes. 18 There is at least some evidence that in furtherance of its goal of

garnering public support for its drone program, the government has engaged in

selective leaking of National Defense Information (“NDI”). 19 It does not appears that

anyone has been prosecuted for leaking NDI that led to positive coverage of the drone

program.

                 B. This case should be dismissed for vindictive prosecution

        Likewise, this prosecution is vindictive in that it seeks to punish Mr. Hale for

alleged behavior involving core First Amendment rights to criticize the government.

The defense is not asserting that the prosecutor in this case has genuine animus

towards Mr. Hale. Rather, the prosecutor in this case may be a “stalking horse” for

those higher up in the government who have demonstrated animus toward a vigorous

free press and those who would aid journalists in doing their job. 20




18Julie Vitkovska, “Revealing Statements Obama has made about Transparency
and Drone Strikes,” Wash. Post, July 1, 2016, available at
https://www.washingtonpost.com/news/checkpoint/wp/2016/07/01/9-revealing-
statements-obama-has-made-about-transparency-and-drone-strikes/ (quoting
President Obama as stating “I want to make sure that people understand: actually,
drones have not caused a huge number of civilian casualties.”).
19See, e.g., “‘Secret’ Drone Killings of Civilians & The Selective Leaks Defending
Drones,” Government Accountability Project, Feb. 8. 2012, available at
https://www.whistleblower.org/uncategorized/secret-drone-killings-of-civilians-the-
selective-leaks-defending-drones/.
20See, e.g., Marvin Kalb, “To Trump, the Media is the ‘Enemy of the People.’ He
Should Look in the Mirror,” Wash. Post, Oct. 14, 2018, available at
https://beta.washingtonpost.com/opinions/to-trump-the-media-is-the-enemy-of-the-
people-he-should-look-in-the-mirror/2018/10/04/08ca6926-c7f5-11e8-9158-
09630a6d8725_story.html.
                                               6
   Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 7 of 8 PageID# 412



III.   Conclusion

       Accordingly, this Court should dismiss the Indictment on the separate and

independent bases that it is a selective and a vindictive prosecution.         In the

alternative, the Court should order discovery and a hearing on these issues.

                                             Respectfully submitted,

                                             DANIEL EVERETTE HALE

                                             By Counsel,
                                             Geremy C. Kamens
                                             Federal Public Defender

                                             By: /s/ Tor B. Ekeland
                                             Todd M. Richman
                                             Va. Bar No. 41834
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Tor B. Ekeland
                                             Admitted pro hac vice
                                             Counsel for Mr. Hale
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0840 (tel)
                                             703-600-0880 (fax)
                                             Cadence_Mertz@fd.org




                                            7
  Case 1:19-cr-00059-LO Document 55 Filed 09/16/19 Page 8 of 8 PageID# 413



                           CERTIFICATE OF SERVICE

    I hereby certify that on September 16, 2019, I filed the foregoing via the
CM/ECF system, which will electronically serve a copy upon counsel of record.

                                         /s/ Todd Richman
                                         Todd M. Richman
                                         Va. Bar No. 41834
                                         Assistant Federal Public Defender
                                         Office of the Federal Public Defender
                                         1650 King Street, Suite 500
                                         Alexandria, VA 22314
                                         703-600-0845 (tel)
                                         703-600-0880 (fax)
                                         Todd_Richman@fd.org




                                         8
